894 F.2d 402Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Etta Jean JONES, Plaintiff-Appellant,v.NORTH CAROLINA DEPARTMENT OF TRANSPORTATION;  Division ofMotor Vehicles, Defendants-Appellees.
No. 89-1743.
United States Court of Appeals, Fourth Circuit.
Submitted:  Aug. 31, 1989.Decided:  Jan. 2, 1990.Rehearing Denied Jan. 24, 1990.

Etta Jean Jones, appellant pro se.
Jane Powell Gray, North Carolina Department of Justice, for appellees.
Before HARRISON L. WINTER, WIDENER and WILKINSON, Circuit Judges.
PER CURIAM:


1
Etta Jean Jones appeals from the district court's order denying relief in this action filed pursuant to Title VII of the Civil Rights Act of 1964, 42 U.S.C. Secs. 2000e et seq.    Our review of the record and the district court's opinion accepting the recommendation of the magistrate discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Jones v. North Carolina Department of Transportation, C/A No. 88-660-5-CIV (E.D.N.C. Apr. 20, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.